Cite as 2014 Ark. App. 59

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-13-651


J.C. LOOKABAUGH                                  Opinion Delivered   January 22, 2014

                              APPELLANT          APPEAL FROM THE SEBASTIAN
                                                 COUNTY CIRCUIT COURT,
V.                                               FORT SMITH DISTRICT
                                                 [NO. CV-13-424]

HANNA OIL AND GAS COMPANY                        HONORABLE JAMES O. COX,
                                                 JUDGE

                                 APPELLEE        REBRIEFING ORDERED



                          PHILLIP T. WHITEAKER, Judge

       J.C. Lookabaugh appeals from an order of the Sebastian County Circuit Court

granting summary judgment in favor of appellee Hanna Oil & Gas Co. (“Hanna”). Because

of deficiencies in Lookabaugh’s addendum, we must order rebriefing.

       Hanna filed suit against Lookabaugh seeking recovery of $71,135.33 of gas-well

royalty payments under claims of unjust enrichment and fraud. Lookabaugh answered that

the suit should be dismissed for failure to include three necessary parties. Lookabaugh later

received court permission and filed a third-party complaint against those alleged necessary

parties seeking contribution from them in the event that Hanna recovered from him.

       Hanna subsequently moved for summary judgment. The circuit court entered an

order granting Hanna’s summary-judgment motion, finding that it was undisputed that
                                    Cite as 2014 Ark. App. 59

Hanna paid Lookabaugh $71,135.33 for a royalty interest that Lookabaugh did not own.

Lookabaugh filed a motion for new trial, arguing that the circuit court improperly considered

evidence that Hanna submitted in a posttrial brief after the court had already conducted the

summary-judgment hearing. The circuit court denied the new-trial motion, and Lookabaugh

timely filed a notice of appeal.1

       We are unable to address the merits of Lookabaugh’s argument at this time, however,

because of deficiencies in his addendum. Arkansas Supreme Court Rule 4-2(a)(8) provides

that the addendum “shall contain true and legible copies of the non-transcript documents in

the record on appeal that are essential for the appellate court to confirm its jurisdiction, to

understand the case, and to decide the issues on appeal.” (Emphasis added.) Our appellate

jurisdiction depends upon the entry of a final, appealable order. Epting v. Precision Paint &

Glass, Inc., 353 Ark. 84, 110 S.W.3d 747 (2003); Milner v. Luttrell, 2010 Ark. App. 409.

Therefore, an appellant’s addendum must demonstrate finality. Milner, supra.

       Lookabaugh’s addendum contains the order granting summary judgment, the order

denying his motion for new trial, and both notices of appeal. However, Lookabaugh also

filed a third-party complaint against three additional parties. The circuit court’s order

granting summary judgment does not address these parties. The record contains the court’s

order granting Lookabaugh’s motion for default judgment against the third-party defendants,




       1
        Lookabaugh had previously filed a timely notice of appeal from the order granting
summary judgment. His amended notice of appeal incorporated both the summary-judgment
order and the order denying his new-trial motion.

                                               2
                                  Cite as 2014 Ark. App. 59

but this order, which makes it clear that there is a final and appealable order, is not included

in the addendum.

       Because the addendum does not include the order showing that the circuit court

disposed of all claims by and against all parties, we cannot tell from Lookabaugh’s addendum

whether we have jurisdiction of this appeal. While that order is in the record, this court has

noted that the supreme court has “announced a preference for rebriefing when an addendum

is missing key documents.” Milner, 2010 Ark. App. 409, at 2 (citing Dachs v. Hendrix, 2009
Ark. 322, 320 S.W.3d 645; Crenshaw v. Ark. Warehouse, Inc., 2010 Ark. App. 287).

       We therefore order Lookabaugh to file, within seven days from the date of this

opinion, a supplemental brief with an addendum that contains the order granting default

judgment against the third-party defendants.

       Rebriefing ordered.

       GRUBER and VAUGHT, JJ., agree.

       Rush & Rush, by: David L. Rush, for appellant.

       Daily & Woods, P.L.L.C., by: Thomas A. Daily, for appellee.




                                               3